           Case 1:18-cv-08858-AJN Document 73 Filed 05/06/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                          May 6, 2020
Via Electronic Filing
The Honorable Judge Alison J. Nathan
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007

                          Re: Basurto et al v. Eda Food Inc. et al – Joint Letter
                          Case No.: 1:18-cv-08858-AJN


Dear Honorable Judge Nathan:

       We represent Plaintiffs in this matter. Due to the adjournment of trial to October 19,
2020, the undersigned believes a summary judgment motion is the most efficient course.
Therefore, we respectfully request permission to file a summary judgment motion to be due
within 2 weeks of Your Honor’s Order granting permission for the filing.

                                                Respectfully Submitted,

                                                 s/ Gennadiy Naydenskiy
                                                 Gennadiy Naydenskiy
                                                 60 East 42nd Street, Suite 4510
                                                 New York, New York 10165
                                                 Email: Gnaydenskiy@faillacelaw.com
                                                 Attorneys for Plaintiffs




cc:      Joshua D. Levin-Epstein, Esq.(by ECF)
